Citation Nr: 1115400	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-41 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral syndrome of the right knee, currently rated as 10 percent disabling. 

2.  Entitlement to an increased rating for patellofemoral syndrome of the left knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran had active service from November 1982 to November 2002.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

The Veteran was afforded a VA examination in March 2007.  Since that time the Veteran has submitted several statements and he provided testimony at a hearing before the Board indicating that his currently assigned disability ratings do not reflect the level of severity of his bilateral knee disability.  He also submitted copies of leave statements reflecting his use of sick leave and a statement from his supervisor indicating that the Veteran has frequently called out sick due to his knee disability.  In order to ascertain the Veteran's current symptomatology, as the evidence suggests that the Veteran's bilateral knee disability may be more severe than currently evaluated, a VA orthopedic examination should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the extent of his right and left knee disabilities.  The claims folder should be reviewed by the examiner and that review should be noted in the report.  All necessary tests and studies, including range of motion studies, should be conducted.  The examiner should specifically indicate whether the Veteran's bilateral knee disability is manifested by lateral instability or recurrent subluxation and whether any instability or subluxation is slight, moderate, or severe.  The report must discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use, and provide an opinion as to how those factors result in any additional limitation of function.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limitation of functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  The examiner should also specify the level of impairment the Veteran's bilateral knee disability has on his ability to perform his job duties.   

2.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


